Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendment and response filed 3/5/21 is acknowledged and has been entered.

2. Applicant is reminded of Applicant's election of Group II and species of food substance, Fel D1 allergen from a cat in Applicant’s response filed 9/11/18 and election of species of at least a portion of an anti-Fel D1 antibody that binds specifically to the said allergen in Applicant’s response filed 3/14/19.   

Claims 12-16 and newly added claims 36-38 read upon the elected species and are presently being examined as they read upon the elected species noted above (at least a portion of an anti-Fel D1 antibody that specifically binds Fel DI in a composition comprising a food substance).  

3.  Note that instant base claim 12 had been amended to recite that the composition is a food composition comprising an antibody that binds specifically to Fel D1 and an additional component selected from the group consisting of a food substance, a nutrient, a flavoring, and any mixture thereof.  As such, the food composition as a whole is not a product of nature and said amendment integrates the judicial exception (a polyclonal collection of anti-Fel D1 monoclonal avian egg antibodies comprised in whole eggs or egg yolks) into a practical application.

4.  Upon further consideration, the prior rejection of record of claims 12-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/5/21.

The amendatory material not supported by the disclosure as originally file is as followed:

the recitation in claim 37 of “wherein the whole eggs or egg yolks from the whole eggs are applied directly to an intermediate composition suitable for administration to an animal”; and
the recitation in claim 38 of “wherein the whole eggs or egg yolks from the whole eggs admixed with an intermediate composition suitable for administration to an animal”.

There is no support in the originally filed disclosure for “intermediate composition” as recited in the claims.  Applicant does not point to support for the said claim amendment.

7.  Applicant’s amendment filed 3/5/21 has overcome the prior rejection of record of claims 12-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has amended instant base claim 12 to delete the recitation of the “optionally” clause formerly recited therein. 

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 is indefinite in the recitation of “wherein the whole eggs or egg yolks from the whole eggs are applied directly to an intermediate composition suitable for administration to an animal” because it is not clear what is meant, i.e
Claim 38 is indefinite in the recitation of “wherein the whole eggs or egg yolks from the whole eggs admixed with an intermediate composition suitable for administration to an animal” because it is not clear what is meant, i.e., what an “intermediate composition” is. 

There is no definition in the specification for “intermediate composition”.

10.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.  Claims 12-16 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070231341 (priority to 4/3/06, IDS reference) in view of US Patent No. 5,080,895 (of record). 

Changes to this rejection are necessitated by Applicant’s amendment filed 3/5/21.

The specification does not disclose a limiting definition for “food composition” or “food substance.”  The specification discloses that the food composition can be provided as either a replacement for, or supplement to the animal’s normal diet, and in certain embodiments, can be in the form of a treat, chew, snack or the like, in the form of a fluid or with a fluid for intake, such as mixed in, dissolved in or in suspension with the animal’s drinking water, fluid or beverage.  The specification further discloses that the food composition can be formulated as a solid, tablet, powder, liquid, liquid concentrate, gel or in another suitable form for direct use or for dilution prior to administration ([0058]).  

Evidentiary reference Merriam-Webster (of record) teaches that food is defined as material consisting essential of protein, carbohydrate and fat used in the body of an organism to sustain growth, repair, and vital processes and to furnish energy.  Evidentiary reference Lexico (of record) teaches that food is any nutritious substance that people or animals eat or drink in order to maintain life and growth. 

The instant specification discloses at [0052] that “In a preferred embodiment, antibodies are produced by immunizing an avian such as a chicken with an antigen that causes production of the antibodies in eggs….the egg yolk can be applied directly onto or admixed with a food or other composition suitable for administration to an animal.”

US 20070231341 discloses a composition for oral administration to a feline/cat comprising monoclonal antibodies that specifically bind to Fel d1 allergen (an antigen), and including wherein the composition comprises a stabilizer.  US 20070231341 discloses that the monoclonal antibody can bind to the Fel D1 protein, thus activating the immune system to eliminate the protein, or it can also bind to the Fel D1 in such a manner so as to block epitopes recognized by human IgE, thus eliminating or diminishing the allergic response in humans, or the composition comprising the antibody can reduce the amount of Fel D1 shed by a cat, the Fel D1 being primarily a salivary gland allergen that elicits an IgE-mediated allergic response in sensitized individuals. US 20070231341 discloses that the composition may comprise dextrose (i.e., identical to glucose) or lactose (the latter being a sugar found in milk products).  Note that the former is a flavoring agent, whereas the latter is a food substance, when present in an effective amount for flavoring or nutrition, respectively; in the instant reference, both are disclosed to be isotonic agents that can be included in the formulation as a carrier. US 20070231341 discloses that for the purposes of the invention, an immunogenic amount, when administered comprises about 0.1 ug-1 mg of purified protein.  US 20070231341 discloses that the object is to reduce the amount of Fel D1 shed by a cat and by reducing the environmental load of Fel D1 generated by a cat can benefit sensitized individuals in the environment of the cat  (see entire reference, e.g., [0002], [0006]-[0008], [0079], [0086], [0088]-[0091], [0097], claim 10).  

US 20070231341 does not disclose that the oral composition is a food composition comprising egg yolks from the whole eggs of a hen (i.e., an avian) that comprise hen egg antibodies from a hen that was immunized with a Fel D1 antigen.

US Patent 5,080,895 discloses that an egg yolk comprising a hen egg antibody specific for an allergen can be made and used as a food additive for animals in a food composition, including wherein the egg yolk is agitated, as most of the antibodies are contained in the yolk of an egg.  Advantages of using hen egg antibodies is that they can be produced inexpensively in large quantities throughout the year and without complicated procedures for isolation of the immunoglobulin fraction. US Patent 5,080,895 discloses that the antigen to which the hen egg antibody is to be made can be any substance to which the immune system of an animal will responds, including allergens.  US Patent 5,080,895 discloses that the food composition can be useful as a nutrition supplement for animals.  US Patent 5,080,895 discloses that the composition may be administered several times a day (see entire reference, especially summary of the invention, first paragraph of detailed description, col 5 at lines 23-68, col 6 at lines 1-36, claims).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used an immunized hen egg yolk food product as disclosed by US Patent 5,080,895, but wherein the egg yolk is from a hen immunized with allergen Fel D1, as the oral composition for administration to a feline in place of the anti-Fel D1 antibody composition disclosed by the primary art reference.    

One of ordinary skill in the art would have been motivated to do this in order to make a composition suitable for oral administration of the anti-Fel D1 antibody, as is disclosed by the primary art reference, in an advantageous form (the hen egg yolk comprising antibodies) that is easy to produce in large quantities without complicated procedures as is taught by the secondary art reference. One of ordinary skill in the art also would have been motivated to do this in order to administer the anti-Fel D1 antibodies in a form convenient for home administration to the domestic feline.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated the food composition for administration once or several times a day.

One of ordinary skill in the art would have been motivated to do this, as this constitutes routine optimization for the particular food composition, animal and antibody comprised in the composition.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included a flavoring in the composition.

One of ordinary skill in the art would have been motivated to do this in order to make the food composition more palatable, as is routinely done in preparation of food products.

Although the art references do not explicitly disclose wherein the food composition comprises a micronutrient or a macronutrient or a mixture thereof, the secondary reference US Patent 5,080,895 discloses that the food composition may be useful as a nutritional supplement and that it certain embodiments it may comprise egg yolk and/or food substances such as milk, both of which were known to the ordinary artisan to comprise substances that are essential in minute or macro amounts to the growth and health of a living organism (e.g., vitamins, minerals, proteins).  (Note that there is no definition, limiting or otherwise, for macronutrient or micronutrient.)  Thus, it is an inherent property of the art composition that it comprises micronutrients and macronutrients.  

Note that the hen egg yolk antibodies are inherently polyclonal as they are made in an animal by immunization with allergen and they bind specifically to different sites of the allergen Fel D1 since they are polyclonal.

Although the art references do not explicitly teach that the composition comprises the antibody in an amount effective to allow oral dissemination of the Fel D1 in saliva of the feline, the primary art reference discloses a broad, open-ended dose amount of the antibody spanning micrograms to milligrams (with the recitation of “about”).  In addition, there is no evidence of record that the antibody in any amount can prevent oral dissemination of the Fel D1 in saliva of the feline.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  

Applicant’s arguments have been fully considered but are not persuasive.  

Applicant’s said arguments are of record in the amendment and response filed 3/5/21 on pages 5-6.

Applicant submits that the amendments to independent claim 12 overcome the obviousness rejection. Applicant argues that for example, the skilled artisan without hindsight would not have had a reasonable expectation of success to attempt to modify the primary reference because it is directed to particular polypeptides and nucleotides and to instead use whole eggs or egg yolks from whole eggs as a part of a food composition further comprising an additional component.

However, the argument by Applicant that the primary art reference is directed to particular polypeptides and nucleotides has been rebutted in the prior Office Action of record (see the Office Action mailed 10/7/20 on pages 12-14).  

12.  Claims 12-16 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070231341 (priority to 4/3/06, IDS reference) in view of US Patent No. 5,080,895 (of record) and US Patent No. 4,748,018.

This is a new ground of rejection are necessitated by Applicant’s amendment filed 3/5/21.

The specification does not disclose a limiting definition for “food composition” or “food substance.”  The specification discloses that the food composition can be provided as either a replacement for, or supplement to the animal’s normal diet, and in certain embodiments, can be in the form of a treat, chew, snack or the like, in the form of a fluid or with a fluid for intake, such as mixed in, dissolved in or in suspension with the animal’s drinking water, fluid or beverage.  The specification further discloses that the food composition can be formulated as a solid, tablet, powder, liquid, liquid concentrate, gel or in another suitable form for direct use or for dilution prior to administration ([0058]).  

Evidentiary reference Merriam-Webster (of record) teaches that food is defined as material consisting essential of protein, carbohydrate and fat used in the body of an organism to sustain growth, repair, and vital processes and to furnish energy.  Evidentiary reference Lexico (of record) teaches that food is any nutritious substance that people or animals eat or drink in order to maintain life and growth. 

The instant specification discloses at [0052] that “In a preferred embodiment, antibodies are produced by immunizing an avian such as a chicken with an antigen that causes production of the antibodies in eggs….the egg yolk can be applied directly onto or admixed with a food or other composition suitable for administration to an animal.”

US 20070231341 discloses a composition for oral administration to a feline/cat comprising monoclonal antibodies that specifically bind to Fel d1 allergen (an antigen), and including wherein the composition comprises a stabilizer.  US 20070231341 discloses that the monoclonal antibody can bind to the Fel D1 protein, thus activating the immune system to eliminate the protein, or it can also bind to the Fel D1 in such a manner so as to block epitopes recognized by human IgE, thus eliminating or diminishing the allergic response in humans, or the composition comprising the antibody can reduce the amount of Fel D1 shed by a cat, the Fel D1 being primarily a salivary gland allergen that elicits an IgE-mediated allergic response in sensitized individuals. US 20070231341 discloses that the composition may comprise dextrose (i.e., identical to glucose) or lactose (the latter being a sugar found in milk products).  Note that the former is a flavoring agent, whereas the latter is a food substance, when present in an effective amount for flavoring or nutrition, respectively; in the instant reference, both are disclosed to be isotonic agents that can be included in the formulation as a carrier. US 20070231341 discloses that for the purposes of the invention, an immunogenic amount, when administered comprises about 0.1 ug-1 mg of purified protein.  US 20070231341 discloses that the object is to reduce the amount of Fel D1 shed by a cat and by reducing the environmental load of Fel D1 generated by a cat can benefit sensitized individuals in the environment of the cat  (see entire reference, e.g., [0002], [0006]-[0008], [0079], [0086], [0088]-[0091], [0097], claim 10).  

US 20070231341 does not disclose that the oral composition is a food composition comprising egg yolks from the whole eggs of a hen or other avian or comprising whole eggs of a hen or other avian, either of which comprise hen egg antibodies from a hen or other avian that was immunized with a Fel D1 antigen.

US Patent 5,080,895 discloses that an egg yolk comprising a hen egg antibody specific for an allergen can be made and used as a food additive for animals in a food composition, including wherein the egg yolk is agitated, as most of the antibodies are contained in the yolk of an egg.  Advantages of using hen egg antibodies is that they can be produced inexpensively in large quantities throughout the year and without complicated procedures for isolation of the immunoglobulin fraction. US Patent 5,080,895 discloses that the antigen to which the hen egg antibody is to be made can be any substance to which the immune system of an animal will responds, including allergens.  US Patent 5,080,895 discloses that the food composition can be useful as a nutrition supplement for animals.  US Patent 5,080,895 discloses that the composition may be administered several times a day (see entire reference, especially summary of the invention, first paragraph of detailed description, col 5 at lines 23-68, col 6 at lines 1-36, claims).  

US Patent 4,748,018 discloses a composition for administration to a mammal, wherein the composition comprises whole eggs or egg yolks from an avian that was immunized against an antigen of interest and therefore comprises polyclonal antibodies against the immunizing antigen of interest.  US Patent 4,748,018 discloses that the preferable route for administration is the oral route, and wherein optionally, the eggs or egg yolks can be present as a portion of a premixed food product.  US Patent 4,748,018 discloses that the composition can be for administration to a non-human mammal (see entire reference, especially col. 6 at lines 4-8, 15-18, 35-37, 41-44, col. 8 at lines 29-31, 44-56, col. 9 at lines 4-5, claims 1-3, 10, 24).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used an immunized hen egg yolk food product as disclosed by US Patent 5,080,895 or avian whole eggs as disclosed by US Patent No. 4,748,018, but wherein the egg yolk or the whole egg is from a hen or other avian immunized with allergen Fel D1, as the oral composition for administration to a feline in place of the anti-Fel D1 antibody composition disclosed by the primary art reference.    

One of ordinary skill in the art would have been motivated to do this in order to make a composition suitable for oral administration of the anti-Fel D1 antibody, as is disclosed by the primary art reference, in an advantageous form (the hen egg yolk comprising antibodies) that is easy to produce in large quantities without complicated procedures as is taught by the secondary art reference. One of ordinary skill in the art also would have been motivated to do this in order to administer the anti-Fel D1 antibodies in a form convenient for home administration to the domestic feline.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated the food composition for administration once or several times a day.

One of ordinary skill in the art would have been motivated to do this, as this constitutes routine optimization for the particular food composition, animal and antibody comprised in the composition.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included a flavoring in the composition.

One of ordinary skill in the art would have been motivated to do this in order to make the food composition more palatable, as is routinely done in preparation of food products.

Although the art references do not explicitly disclose wherein the food composition comprises a micronutrient or a macronutrient or a mixture thereof, the secondary reference US Patent 5,080,895 discloses that the food composition may be useful as a nutritional supplement and that it certain embodiments it may comprise egg yolk and/or food substances such as milk, both of which were known to the ordinary artisan to comprise substances that are essential in minute or macro amounts to the growth and health of a living organism (e.g., vitamins, minerals, proteins).  (Note that there is no definition, limiting or otherwise, for macronutrient or micronutrient.)  Thus, it is an inherent property of the art composition that it comprises micronutrients and macronutrients.  

Note that the hen egg yolk antibodies are inherently polyclonal as they are made in an animal by immunization with allergen and they bind specifically to different sites of the allergen Fel D1 since they are polyclonal.

Although the art references do not explicitly teach that the composition comprises the antibody in an amount effective to allow oral dissemination of the Fel D1 in saliva of the feline, the primary art reference discloses a broad, open-ended dose amount of the antibody spanning micrograms to milligrams (with the recitation of “about”).  In addition, there is no evidence of record that the antibody in any amount can prevent oral dissemination of the Fel D1 in saliva of the feline.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  It should be noted that parent application 12/452,450 from which U.S. Patent No.8,454,953 (of record) issued contained a restriction  requirement which separated out a product from the method for reducing an allergic response in a human to Fel D1 in an environment, and that the restriction requirement was not withdrawn prior to issuance.  However, as is made explicitly clear on the Bibliographic Data Sheet of the instant application, the instant application is a continuation of parent application serial number 13/870,374 which in turn is a continuation of application 12/452,450.
 
Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

The decision also states:
We recognize that, unlike a continuation-in-part application, a continuation application can satisfy the definition of a “divisional application” in MPEP § 201.06. That is because a continuation-in-part application adds subject matter not disclosed in the earlier application, see MPEP § 201.08, whereas continuation and divisional applications are limited to subject matter disclosed in the earlier application, see MPEP §§ 201.06, 201.07. This distinction, however, does not justify departing from a strict application of the plain language of § 121, which affords its benefits to “divisional application[s].” See 35 U.S.C. § 121 (sheltering from attack “a divisional application or. the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application” (emphases added)); see also Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1382 (Fed.Cir.2003) (“Given the potential windfall [a] patent term extension could provide to a patentee, this court applies a strict test for application of § 121.” (footnote omitted)).
Our conclusion that the § 121 safe harbor protects patents descending from divisional applications, but not from continuation applications exclusively, is consistent with our decisions in Applied Materials and in Symbol Technologies.
Given that Applicant chose to file the instant grandchild case as well as its immediate parent case as a CON and not as a DIV, the instant rejection has been set forth.  

Claims 12-16 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.8,454,953 (IDS reference) in view of US Patent 5,080,895 (of record) and US Patent No. 4,748,018.

Changes to this rejection are necessitated by Applicant’s amendment filed 3/5/21.

The claims of U.S. Patent No.8,454,953 are drawn to a method for reducing an allergic response in a human to Fel D1 in an environment comprising minimizing exposure to Fel D1 in the human predisposed to having a response to Fel D1 by contacting a source of the allergen in the environment with a composition containing an anti-Fel D1 antibody that inhibits the ability of Fel D1 to bind to mast cells in the human predisposed to having an allergic response to Fel D1, wherein the Fel D1 is from a feline and the composition is consumed by that feline.  

The claims of ‘953 do not recite that the composition is a food composition, nor that the antibodies are made by immunizing a hen or other avian and using the whole egg or the egg yolk in the food composition.

US Patent 5,080,895 discloses that a hen (chicken) egg yolk comprising antibodies specific for an allergen can be made and used as a food additive for animals in a food composition.  Advantages of using hen egg antibodies in the egg yolk is that they can be produced inexpensively in large quantities throughout the year without employing complicated methodologies. US Patent 5,080,895 discloses that the antigen to which the hen egg antibody is to be made can be any substance to which the immune system of an animal will responds, including allergens.  US Patent 5,080,895 discloses that the food composition can be useful as a nutrition supplement for animals.  US Patent 5,080,895 discloses that the entire egg yolk can be used.  US Patent 5,080,895 discloses that the composition may be administered several times a day. US Patent 5,080,895 discloses that hen egg yolk antibodies are also called IgY antibodies  (see entire reference, especially summary of the invention, first paragraph of detailed description, col 5 at lines 23-68, col 6 at lines 1-36, claims, Polson et al publication listed on the first page under “other publications” section).  

US Patent 5,080,895 discloses that an egg yolk comprising a hen egg antibody specific for an allergen can be made and used as a food additive for animals in a food composition, including wherein the egg yolk is agitated, as most of the antibodies are contained in the yolk of an egg.  Advantages of using hen egg antibodies is that they can be produced inexpensively in large quantities throughout the year and without complicated procedures for isolation of the immunoglobulin fraction. US Patent 5,080,895 discloses that the antigen to which the hen egg antibody is to be made can be any substance to which the immune system of an animal will responds, including allergens.  US Patent 5,080,895 discloses that the food composition can be useful as a nutrition supplement for animals.  US Patent 5,080,895 discloses that the composition may be administered several times a day (see entire reference, especially summary of the invention, first paragraph of detailed description, col 5 at lines 23-68, col 6 at lines 1-36, claims).  

US Patent No. 4,748,018 discloses a composition for administration to a mammal, wherein the composition comprises whole eggs or egg yolks from an avian that was immunized against an antigen of interest and therefore comprises polyclonal antibodies against the immunizing antigen of interest.  US Patent 4,748,018 No. discloses that the preferable route for administration is the oral route, and wherein optionally, the eggs or egg yolks can be present as a portion of a premixed food product.  US Patent 4,748,018 discloses that the composition can be for administration to a non-human mammal (see entire reference, especially col. 6 at lines 4-8, 15-18, 35-37, 41-44, col. 8 at lines 29-31, 44-56, col. 9 at lines 4-5, claims 1-3, 10, 24).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made hen or other avian egg antibodies to the Fel D1 allergen, and to have comprised the whole eggs (as disclosed by ‘018) or the egg yolks (as disclosed by ‘895) comprising said antibodies into a food composition for a cat for administration in the method recited in the claims of ‘953.

One of ordinary skill in the art would have been motivated to do this in order to create a food composition that can orally administer the anti-Fel D1 antibody, that can be easily made, as is taught by the ‘895 reference. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated the food composition in the method for administration once or several times a day.

One of ordinary skill in the art would have been motivated to do this, as this constitutes routine optimization for the particular food composition, animal and antibody comprised in the composition.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included a flavoring in the food composition in the method for administration.

One of ordinary skill in the art would have been motivated to do this in order to make the food composition more palatable, as is routinely done in preparation of food products.

Although the art references do not explicitly disclose wherein the food composition comprises a micronutrient or a macronutrient or a mixture thereof, US Patent 5,080,895 discloses that the food composition may be useful as a nutritional supplement and that it certain embodiments it may comprise egg yolk and/or food substances such as milk, both of which were known to the ordinary artisan to comprise substances that are essential in minute or macro amounts to the growth and health of a living organism (e.g., vitamins, minerals, proteins).  (Note that there is no definition, limiting or otherwise, in the instant specification for macronutrient or micronutrient.)  Thus, it is an inherent property of the art composition that it comprises micronutrients and macronutrients.  

Note that hen egg antibodies are inherently polyclonal as they are made in an animal by immunization with allergen.  Note that the method claims of ‘953 in combination with the disclosure of ‘895 anticipates the instantly claimed composition that is formulated as a food composition.

Although the claims of ‘953 do not recite that the composition comprises the antibody in an amount effective to reduce oral dissemination of the Fel D1 in saliva of the feline, the claims of ‘952 recite that the antibody inhibits the ability of Fel D1 to bind to mast cells in the human, so the Fel D1 allergen is out in the environment. Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  
	
Applicant’s arguments (of record on page 6 of Applicant’s amendment and response filed 3/5/21) have been fully considered but are not persuasive.

Applicant states that Applicant believes the amendments to independent claim 12 overcome the double patenting rejections, however the rejection is maintained for the reasons enunciated in the instant rejection.  The Examiner notes that Applicant states that when the claims are otherwise allowable, Applicant will reconsider the double patenting rejection. 

16.  Applicant’s amendment filed 3/5/21 has overcome the prior rejection of record of claims 12-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,774,137 (formerly application No. 15/874,102) in view of US Patent 5,080,895 (of record). 

Applicant has amended instant base claim 12 to delete the ”optionally processing” limitation that was pertinent to the prior rejection of record.  

17.  Applicant’s amendment filed 3/5/21 has overcome the prior rejection of record of claims 12-16 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/988,829 in view of  US Patent 5,080,895 (of record), and as evidenced by an admission in the specification of ‘829 at [0064].

Applicant has amended instant base claim 12 to delete the ”optionally processing” limitation that was pertinent to the prior rejection of record.  

18.  No claim is allowed.

19.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644